Citation Nr: 1039225	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an 
acquired psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
residual scar from a laceration of the scrotum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1954 to 
September 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which denied the Veteran's claims for an increased 
rating for his acquired psychiatric disorder and from a residual 
scar from a laceration of the scrotum.

Additional evidence pertinent to the claim on appeal was 
submitted in February and March 2010 and subsequent to the 
issuance of the May 2009 statement of the case (SOC).  The 
Veteran's representative waived RO consideration of this evidence 
in its August 2010 Informal Hearing Presentation (IHP).  See 38 
C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

In an Appeal Election Form submitted in July 2009, the Veteran 
requested a hearing before a local hearing officer.  The Veteran 
has a right to a hearing and one has not yet been scheduled.  See 
38 C.F.R. § 20.700 (a),(e) (2009).  Neither the Veteran nor his 
representative has withdrawn the hearing request.  A remand is 
therefore necessary to schedule the requested hearing.

The Veteran has submitted statements to the Board from a private 
physician reporting that he had recently undergone repair of an 
inguinal hernia.  It was elaborated that residuals of the scrotal 
injury had slowed the Veteran's recovery from the surgery, and 
that the Veteran continued to complain of symptoms from the 
scrotal injury.  Records of this treatment have not been 
associated with the claims folder.  VA has a duty to seek records 
of pertinent treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The RO sent the Veteran letters during the pendency of the 
appeal, which informed the Veteran generally that if he had 
evidence that he had not previously submitted, concerning the 
level of his disabilities he should submit it or tell them about 
it.  VA; however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will specifically 
notify the claimant of the records and provide a release to 
obtain the records.  If the claimant does not provide the 
release, VA has undertaken to request that the claimant obtain 
the records.  38 C.F.R. § 3.159(e)(2) (2010).

Since becoming aware of the private treatment records, VA has not 
had the opportunity to follow the procedures outlined in 
38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Take the steps outlined in 38 C.F.R. 
§ 3.159(e)(2) to obtain records of the 
Veteran's surgery and treatment for an 
inguinal hernia through Warren Steinberg, 
M.D. and the facility where the surgery was 
performed.  These efforts should include 
sending the Veteran releases to obtain the 
necessary records, and telling him that if he 
does not return the completed releases, he 
may submit the records himself.

2.  The Veteran should be scheduled for a 
hearing before RO personnel.

3.  The agency of original jurisdiction 
should determine whether newly received 
evidence, including testimony, warrants new 
VA examinations, and then arrange for those 
examinations.

4.  If the benefits sought on appeal are not 
fully granted, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

